                          Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 1 of 38


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Pepi Companies, LLC

2.   All other names debtor       D/B/A eT Craft Burgers and Beer;
     used in the last 8 years     D/B/A eT Craft Burgers Downtown;
     Include any assumed          D/B/A Alonti Cafe & Catering;
     names, trade names and       D/B/A Alonti Cafe;
     doing business as names      D/B/A Alonti Catering;
                                  D/B/A Alonti
3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1210 W. Clay, Ste 17
                                  Houston, TX 77019
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  See attached Exhibit.
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.alonti.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 2 of 38
Debtor    Pepi Companies, LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5812

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                            
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Attachment                                                  Relationship
                                                 District                                 When                              Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 3 of 38
Debtor   Pepi Companies, LLC                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 4 of 38
Debtor    Pepi Companies, LLC                                                                      Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       9/24/2020
                                                  MM / DD / YYYY


                             X    /s/ Albert A. Pepi Jr.                                                  Albert A. Pepi Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X    /s/ Christopher Murray                                                   Date    9/24/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Christopher Murray
                                  Printed name

                                  -RQHV0XUUD\DQG%HDWW\ LLP
                                  Firm name

                                  0RQWURVH6XLWH
                                  Houston, TX 7700
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     832-529-3027                  Email address      christopher.murray@jmbllp.com

                                 Texas Bar No. 24081057
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                          Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 5 of 38
Debtor     Pepi Companies, LLC                                                              Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                   Chapter      11
                                                                                                                      Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Alonti Corporation, LLC                                                 Relationship to you               Related Entity
District                                              When                         Case number, if known
Debtor     Pepi Company of California, LLC                                         Relationship to you               Related Entity
District                                              When                         Case number, if known
Debtor     Pepi Company of Illinois, LLC                                           Relationship to you               Related Entity
District                                              When                         Case number, if known
Debtor     Pepi Corporation                                                        Relationship to you               Related Entity
District                                              When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                   page 5
                Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 6 of 38


                                                           PepiCompanies,LLC
                                                        LocationofPrincipalAssets
Entity                  Name                                                           Address
PepiCompanies,LLC     TMHMEDICALOFFICEBUILDINGS                                   6650Fannin,Houston,TX77030
PepiCompanies,LLC     6BRIARHILLSINVESTMENTS,LP                                  1101Ͳ1105Highway6South,Houston,TX77077
PepiCompanies,LLC     7227FANNINMANAGEMENTLLC                                     7225FanninSt,Houston,TX77030
PepiCompanies,LLC     CHREALTYVI/RHOUSTON                                         27868IHͲ45North<OakRidgeNorth,TX77385
PepiCompanies,LLC     BIODECLLC                                                     12001BurnetRd,SteC,Austin,TX78758
PepiCompanies,LLC     MDTMARSH,LTD                                                 2515ERosemeade,Suite119,Carrollton,TX75007
PepiCompanies,LLC     356MIDWAYVENTURELLC                                         7337AirportFreeway,RichlandHills,TX76118
PepiCompanies,LLC     INTERPROPERTYNORTHWESTLLC                                    1601WestNorthwestHighway,Grapevine,TX76051
PepiCompanies,LLC     SVAPGrandviewLLC                                            8025CallaghanRd,Ste102,SanAntonio,TX78230
PepiCompanies,LLC     CanTexEmpire,LLC                                            1150EmpireCentralPlace,Dallas,TX75247
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 7 of 38


                                     PEPI COMPANIES, LLC
                                       BALANCE SHEET
                                           31-Jul-20
                                        CONFIDENTIAL

                                                                   Current Yr
                ASSETS

                Current Assets
                Cash and cash equivalents                      $       219,173
                Accounts Receivable:
                   Credit Cards                                $           -
                   Trade                                       $       144,093
                   Others                                      $           -
                Inventory                                      $       136,264
                Prepaid expenses                               $         1,723
                Federal Tax Receivable                         $           -
                Deferred Federal Income Tax                    $           -

                Total Current Assets                                   501,252

                Fixed Assets
                Auto                                           $            -
                Equipment & Fixtures                           $     1,419,803
                Computers                                      $        23,228
                Leasehold improvements                         $     2,159,753
                Accumulated Depreciation and Amortization      $    (1,866,567)
                                                                      1,736,217

                Other Assets
                Officer's A/R                                  $           -
                Notes Receivable - Officer                     $           -
                Deposit                                        $        84,091
                Cash Surrender Value Officers Life Insurance   $           -

                                                                        84,091

                TOTAL ASSETS                                          2,321,560

                LIABILITIES & SHAREHOLDERS' EQUITY

                Accounts Payables                              $         1,235
                Notes Payable
                   Amegy Bank - Revolving Line of Credit       $           -
                   Amegy Bank - Term (Current Portion)         $           -
                Accrued expenses:
                  Payroll                                      $           -
                  Taxes                                        $        48,305
                  Percentage Rent                              $       107,798
                  Interest                                     $           -
                  Lease Liability                              $           -
                  Pepi Corporation                             $       (77,207)
                  Other                                        $           -

                Total Current Liabilities                               80,131

                Long Term Liabilities
                Notes Payable
                  Amegy Bank Term (Net of Current Portion)     $           -
                  Related Party                                $           -
                Deferred Rent                                  $       15,982
                Deferred Federal Income Tax                    $           -
                Lease Settlement                                       292,895
                Notes Payable Officers                         $           -

                Total Long Term Liabilities                            308,877

                Shareholders' Equity
                Capital Stock                                  $           -
                Paid in Capital                                $           -
                Member's Equity                                $     2,647,230
                Current Year Earnings                          $      (714,679)

                Total Shareholders' Equity                            1,932,551

                Total Liabilities & Shareholders' Equity              2,321,560




                         Unaudited - For Management Purposes Only
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 8 of 38


                            PEPI COMPANIES LLC
                               PROFIT AND LOSS
                                      31-Jul-20
                                 CONFIDENTIAL
                           -------------------------------YTD AMOUNT----------------------------
                                                       Y-T-D       % of
                                                      Actual     YTD Sales
        STORE SALES
        SALES - WALK-IN                                  107,337          8.20%
        SALES - CATERING                              1,118,958         85.52%
        SALES - DELIVERY                                  82,179          6.28%
                                           ------------------------ --------------
        TOTAL SALES                                   1,308,474 100.00%

        COST OF GOODS SOLD
        FOOD PURCHASES                                   251,513        19.22%
        CREDIT FOR PRODUCT LOSS                         (29,255)        (2.24%)
        TRANSFER FOOD                                       1,552         0.12%
        FOOD - INVENTORY EXP                              47,597          3.64%
        EMPLOYEE MEAL CREDIT                              (7,278)       (0.56%)
                                           ------------------------ --------------
        TOTAL COGS                                       264,129        20.19%

        SALARY - HOURLY                         197,988        15.13%
        DELIVERY - PROMOTION ADJUSTMENT (37,024)               (2.83%)
        LABOR CREDIT- CHGD TO CUSTOMER                   0       0.00%
        SALARY - HOURLY - OVERTIME                 4,018         0.31%
        SAL HRLY VACATION                          5,925         0.45%
        CONTRACT LABOR                                   0       0.00%
        TIPS                                     (2,808)       (0.21%)
                                  ------------------------ --------------
        TOTAL HOURLY EXPENSE                    168,099        12.85%

        PAPER                                             89,105         6.81%
        JANITORIAL                                        11,168         0.85%
        SMALLWARES ONGOING                                 4,040         0.31%
        SMALLWARES - OPENING                                   0         0.00%

        MX - ROUTINE                                      12,704          0.97%
        MX - SPECIAL                                      12,129          0.93%
        RUBBISH REMOVAL                                     8,261         0.63%
                                           ------------------------ --------------
        TOTAL MX                                          33,093          2.53%

        ELECTRIC                                          36,497          2.79%
        NATURAL GAS                                         4,079         0.31%
        WATER, DOMESTIC                                     4,472         0.34%
                                           ------------------------ --------------
        TOTAL UTILITIES                                   45,047          3.44%

        ICE PAID OUT                                           0         0.00%
        OFFICE SUPPLIES-STRS                               4,786         0.37%
        EMPLOYEE INCENTIVE                                   113         0.01%
        VAN EXPENSE                                          205         0.02%
        AUTO EXPENSE                                      19,486         1.49%

                 Unaudited - For Management Purposes Only
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 9 of 38


                            PEPI COMPANIES LLC
                               PROFIT AND LOSS
                                      31-Jul-20
                                 CONFIDENTIAL
                           -------------------------------YTD AMOUNT----------------------------
                                                       Y-T-D       % of
                                                      Actual     YTD Sales
        STORE SALES
        OFFSET FOR PROD LOSS                    29,255          2.24%
        ADVERTISING-CLASSIFIED                          0       0.00%
        ADV & MARKETING                               54        0.00%
        ADV - FOOD PROMOTIONS                   70,836          5.41%
        DELIVERY - PROMOTION ADJUSTMENT 37,024                  2.83%
                                 ------------------------ --------------
        TTL DIRECT STR EXP                     161,759        12.36%

        POSTAGE & FEDEX                                           2       0.00%
        UNIFORMS                                                  0       0.00%
        LICENSE AND PERMITS                                 2,052         0.16%
        MANAGER PARKING                                     6,243         0.48%
        CASH OVER/SHORT                                       400         0.03%
        CATERING - RENTAL                                   (425)       (0.03%)
        TELEPHONE                                         25,581          1.96%
        BANK CHARGES                                          579         0.04%
        ARMORED CAR                                               0       0.00%
        AMORTIZATION                                      80,592          6.16%
        DEPRECIATION                                      70,287          5.37%
        INS EXP - GENERAL                                 13,850          1.06%
        INS EXP - MANAGEMENT                              18,805          1.44%
        INS-WC-ALT-MEDL PAYT                                      0       0.00%
        INS-WC-ALT-PREMIUMS                                 4,203         0.32%
        TAXES-TEXAS                                             10        0.00%
        PAYROLL TAXES                                     56,778          4.34%
        TAXES - TEX PROP TAX                              15,488          1.18%
        G&A STORE LEVEL                                  284,485        21.74%
        BONUS OPERATIONS                                          0       0.00%
        401(K) EMPLOYER MATCH                             17,926          1.37%
        RENT EXPENSE                                     167,501        12.80%
        PERCENTAGE RENT                                   (4,771)       (0.36%)
        CAM CHARGES                                       77,357          5.91%
                                           ------------------------ --------------
        TTL INDIR STR EXP                                836,943        63.96%

        G&A CATERING                          164,903        12.60%
        BONUS MARKETING AND SALES                      0       0.00%
        CREDIT CARD FEES                       36,135          2.76%
        PROFESSL FEES-TECHNICAL                        0       0.00%
        DUES & SUBSCRIPTIONS                           0       0.00%
        STORAGE RENTAL                             260         0.02%
                                ------------------------ --------------
        TOTAL CORPORATE EXP                   201,298        15.38%

        OPERATING EXPENSES                            1,814,682 138.69%
                                           ------------------------ --------------

                 Unaudited - For Management Purposes Only
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 10 of 38


                            PEPI COMPANIES LLC
                               PROFIT AND LOSS
                                      31-Jul-20
                                 CONFIDENTIAL
                           -------------------------------YTD AMOUNT----------------------------
                                                       Y-T-D       % of
                                                      Actual     YTD Sales
        STORE SALES
        TOTAL OPERATING INC                           (506,208)       (38.69%)

        MANAGEMENT FEE                                   134,892        10.31%
        ROYALTY FEE                                       73,578          5.62%
        UNCLASSIFED MISC INCOME                                   0       0.00%
                                           ------------------------ --------------
        TOTAL OTHER INC&EXP                              208,470        15.93%

                                  ------------------------ --------------
        NET INCOME B/F STATE AND FEDERAL (714,679)
                                              INCOME TAX     (54.62%)

        CURRENT FEDERAL INCOME TAX                      0       0.00%
        CURRENT STATE INCOME TAX                        0       0.00%
        DEFERRED FEDERAL INCOME TAX                     0       0.00%
                                 ------------------------ --------------
        NET INCOME(LOSS)                     (714,679) (54.62%)
                                 ============== ========




                 Unaudited - For Management Purposes Only
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 11 of 38
Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 12 of 38
                                                                        Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 13 of 38
                                                                               EXTENSION GRANTED TO 09/15/20
      Form
                                                  1065                                              U.S. Return of Partnership Income                                                                                  OMB No. 1545-0123


                                                                                                                                                                                                                          2019
                                                                               For calendar year 2019, or tax year beginning                          ,             , ending                     ,             .
      Department of the Treasury
      Internal Revenue Service                                                              | Go to www.irs.gov/Form1065 for instructions and the latest information.
       A                                         Principal business activity                   Name of partnership                                                                                                 D   Employer identification
                                                                                                                                                                                                                       number

      RETAIL SALES                                                                          PEPI COMPANIES, LLC                                                                                                     XX-XXXXXXX
                                                                                     Type Number, street, and room or suite no. If a P.O. box, see instructions.
        B                                       Principal product or service          or                                                                                                                           E   Date business started
                                                                                     Print 1210 W. CLAY STREET, SUITE                                                   17                                          11/08/2012
      FOOD & BEVERAGE                                                                        City or town, state or province, country, and ZIP or foreign postal code
                                                                                                                                                                                                                   F   Total assets

        C                                       Business code number
      722513                               HOUSTON                                                                  TX 77019-4190 $ 5,927,439.
      G  Check  applicable boxes:   (1)       Initial return (2)          Final return    (3)       Name  change     (4)        Address change (5)          Amended return
      H  Check  accounting  method: (1)       Cash           (2)     X    Accrual         (3)       Other (specify) |
      I   Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year     |                   4
      J Check if Schedules C and M-3 are attached •••••••••••••••••••••••••••••••••••••••••••••• |
      K Check if partnership: (1)          Aggregated activities for section 465 at-risk purposes    (2)        Grouped activities for section 469 passive activity purposes
       Caution: Include only trade or business income and expenses on lines 1a through 22 below. See instructions for more information.
           1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~~ 1a                                             28,921,564.
             b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~ 1b
             c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 1c                                                         28,921,564.
                                                   2     Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            2                                                      5,586,696.
   Income




                                                   3     Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                        3                                                     23,334,868.
                                                   4     Ordinary income (loss) from other partnerships, estates, and trusts (attach statement) ~~~~~~~~~~~   4
                                                   5     Net farm profit (loss) (attach Schedule F (Form 1040 or 1040-SR)) ~~~~~~~~~~~~~~~~~~~~~              5
                                                   6     Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~            6
                                                   7     Other income (loss) (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            7
                                                   8     Total income (loss). Combine lines 3 through 7 ••••••••••••••••••••••••••••••                        8                                                     23,334,868.
                                                   9     Salaries and wages (other than to partners) (less employment credits) ~~~~~~~~~~~~~~~~~~~            9                                                      2,902,498.
Deductions (see instructions for limitations)




                                                  10     Guaranteed payments to partners ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 10
                                                  11     Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 11                                                                                               636,521.
                                                  12     Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 12
                                                  13     Rent ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 13                                                                                                   1,118,656.
                                                  14     Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~         SEE STATEMENT 6             14                                                          923,963.
                                                  15     Interest (see instructions) ••••••••••••••••••••••••••••••••••••••••• 15                                                                                         26,261.
                                                  16 a   Depreciation (if required, attach Form 4562) ~~~~~~~~~~~~~~~~~ 16a                         969,229.
                                                     b   Less depreciation reported on Form 1125-A and elsewhere on return ~~~~ 16b                          16c                                                            969,229.
                                                  17     Depletion (Do not deduct oil and gas depletion.) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 17
                                                  18     Retirement plans, etc. ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 18
                                                  19     Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 19                                                                                         157,899.
                                                  20     Other deductions (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ SEE STATEMENT 7             20                                                     16,887,765.
                                                  21     Total deductions. Add the amounts shown in the far right column for lines 9 through 20 •••••••••• 21                                                       23,622,792.
                                                  22     Ordinary business income (loss). Subtract line 21 from line 8 ••••••••••••••••••••••• 22                                                                     -287,924.
                                                  23     Interest due under the look-back method-completed long-term contracts (attach Form 8697) ~~~~~~~~                                               23
   Tax and Payments




                                                  24     Interest due under the look-back method-income forecast method (attach Form 8866) ~~~~~~~~~~~                                                   24
                                                  25     BBA AAR imputed underpayment (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    25
                                                  26     Other taxes (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          26
                                                  27     Total balance due. Add lines 23 through 26~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      27
                                                  28     Payment (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             28
                                                  29     Amount owed. If line 28 is smaller than line 27, enter amount owed ~~~~~~~~~~~~~~~~~~~~                                                         29
                                                  30     Overpayment. If line 28 is larger than line 27, enter overpayment •••••••••••••••••••••                                                         30
                                                             Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge
                                                             and belief, it is true,correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of
      Sign                                                   which preparer has any knowledge.


                                                               =                                                                                                             =
                                                                                                                                                                                                        May the IRS discuss this return with
      Here                                                                                                                                                                                              the preparer shown below?
                                                                    Signature of partner or limited liability company member                                                        Date                See instr.
                                                                                                                                                                                                                          X    Yes          No
                                                             Print/Type preparer's name                              Preparer's signature                                    Date           Check         if       PTIN
                                                            HOMERO CARRILLO JR                                       HOMERO CARRILLO JR                                   08/24/20          self-employed

      Paid                                                    Firm's name      |
      Preparer                                                 WEINSTEIN SPIRA & COMPANY, P.C.                                                                                             Firm's EIN   |   XX-XXXXXXX
      Use Only                                                Firm's address |3773 RICHMOND AVENUE, SUITE 900
                                                               HOUSTON, TX 77046                                                                                                           Phone no.    713.622.7000
      LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                          911001 12-30-19                                                         Form   1065 (2019)
                      Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 14 of 38

Form 1065 (2019)     PEPI COMPANIES, LLC                                                                                       XX-XXXXXXX               Page 2
 Schedule B          Other Information
 1       What type of entity is filing this return? Check the applicable box:                                                            Yes No
     a        Domestic general partnership                          b       Domestic limited partnership
     c   X Domestic limited liability company                       d       Domestic limited liability partnership
     e        Foreign partnership                                   f       Other |
 2       At the end of the tax year:
     a   Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-
         exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
         loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
         B-1, Information on Partners Owning 50% or More of the Partnership ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         X
     b   Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
         the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information
         on Partners Owning 50% or More of the Partnership••••••••••••••••••••••••••••••••••••••                                           X
 3       At the end of the tax year, did the partnership:
     a   Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of
         stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions.
         If "Yes," complete (i) through (iv) below ••••••••••••••••••••••••••••••••••••••••••••                                                   X
                             (i) Name of Corporation                                 (ii) Employer
                                                                                                                    (iii) Country of (iv) Percentage
                                                                                      Identification                                    Owned in
                                                                                     Number (if any)                 Incorporation     Voting Stock




     b   Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,
         or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial
         interest of a trust? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below ••••••••                   X
                   (i) Name of Entity                         (ii)  Employer     (iii) Type of Entity             (iv) Country of        (v)   Maximum
                                                          Identification Number                                                       Percentage Owned in
                                                                   (if any)                                        Organization       Profit, Loss, or Capital




 4       Does the partnership satisfy all four of the following conditions?                                                           Yes No
     a   The partnership's total receipts for the tax year were less than $250,000.
     b   The partnership's total assets at the end of the tax year were less than $ 1 million.
     c   Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including
         extensions) for the partnership return.
    d The partnership is not filing and is not required to file Schedule M-3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                X
         If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065;
         or item L on Schedule K-1.
  5      Is this partnership a publicly traded partnership, as defined in section 469(k)(2)? ••••••••••••••••••••••••                      X
  6      During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified
         so as to reduce the principal amount of the debt? •••••••••••••••••••••••••••••••••••••••                                         X
  7      Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
         information on any reportable transaction? ••••••••••••••••••••••••••••••••••••••••••                                             X
  8      At any time during calendar year 2019, did the partnership have an interest in or a signature or other authority over
         a financial account in a foreign country (such as a bank account, securities account, or other financial account)?
         See instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and
         Financial Accounts (FBAR). If "Yes," enter the name of the foreign country |                                                      X
  9      At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
         transferor to, a foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report
         Transactions With Foreign Trusts and Receipt of Certain Foreign Gifts. See instructions ••••••••••••••••••••                      X
 10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election? ~~~~~~~~~~~~~~~~                     X
         See instructions for details regarding a section 754 election.
    b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,"
         attach a statement showing the computation and allocation of the basis adjustment. See instructions •••••••••••••                 X
911011 12-30-19                                                                                                                Form 1065 (2019)
                                                                                    2
                       Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 15 of 38

Form 1065 (2019)      PEPI COMPANIES, LLC                                                                          XX-XXXXXXX             Page 3
  Schedule B          Other Information (continued)
     c  Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a             Yes   No
        substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section
        734(d))? If "Yes," attach a statement showing the computation and allocation of the basis adjustment. See instructions ••••         X
11      Check this box if, during the current or prior tax year, the partnership distributed any property received in a
        like-kind exchange or contributed such property to another entity (other than disregarded entities wholly
        owned by the partnership throughout the tax year) •••••••••••••••••••••••••••••••••• |
12      At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other
        undivided interest in partnership property? ••••••••••••••••••••••••••••••••••••••••••                                              X
13      If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign
        Disregarded Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached. See
        instructions •••••••••••••••••••••••••••••••••••••••• |
14      Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's
        Information Statement of Section 1446 Withholding Tax, filed for this partnership •••••• |                                          X
15      Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
        to this return •••••••••••••••••••••••••••••••••••••••• |
16 a Did you make any payments in 2019 that would require you to file Form(s) 1099? See instructions ~~~~~~~~~~~~~~~                  X
    b If "Yes," did you or will you file required Form(s) 1099? ••••••••••••••••••••••••••••••••••••                                  X
17      Enter the number of Forms 5471, Information Return of U.S. Persons With Respect To Certain Foreign
        Corporations, attached to this return •••••••••••••••••••••••••••• |
18      Enter the number of partners that are foreign governments under section 892 •••••••• |
19      During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042
        and 1042-S under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)?•••••••••••••                     X
20      Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions
        for Form 8938 ••••••••••••••••••••••••••••••••••••••••••••••••••••••••                                                              X
21      Is the partnership a section 721(c) partnership, as defined in Regulations section 1.721(c)-1T(b)(14)? ••••••••••••••               X
22      During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed under
        section 267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     X
        If "Yes," enter the total amount of the disallowed deductions ••••••••••••••• | $
23      Did the partnership have an election under section 163(j) for any real property trade or business or any farming
        business in effect during the tax year? See instructions ••••••••••••••••••••••••••••••••••••                                       X
24      Does the partnership satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~                        X
    a The partnership owns a pass-through entity with current, or prior year carryover, excess business interest
        expense.
    b The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
        preceding the current tax year are more than $26 million and the partnership has business interest.
    c The partnership is a tax shelter (see instructions) and the partnership has business interest expense.
        If "Yes" to any, complete and attach Form 8990.
25      Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions ~~~~~~~         X
        If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
        line 3 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
        If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.
Name of PR |     ALBERT A PEPI

                      =                                                                                 =
                    1210 W. CLAY STREET, SUITE 17                                      U.S. phone
U.S. address of PR
                    HOUSTON, TX 77019-4190                                             number of PR         (713)255-7268
If the PR is an entity, name of the designated individual for the PR |



                  =                                                                                 =
                                                                                       U.S. phone
U.S. address of                                                                        number of
designated                                                                             designated
individual                                                                             individual
26       Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund? ~~~~~~~~~~~~~~~~~~~~~~                        X
         If "Yes," enter the amount from Form 8996, line 14 ••••••••••••••••••••                            |   $
27       Enter the number of foreign partners subject to section 864(c)(8) as a result of transferring all or a portion of an
         interest in the partnership or of receiving a distribution from the partnership ••••••••• |
28       At any time during the tax year, were there any transfers between the partnership and its partners subject to the
         disclosure requirements of Regulations section 1.707-8? •••••••••••••••••••••••••••••••••••                                      X
                                                                                                                              Form 1065 (2019)
911021 12-30-19
                                                                            3
                                       Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 16 of 38
 Form 1065 (2019)                      PEPI COMPANIES, LLC                                                                                  XX-XXXXXXX         Page 4
       Schedule K                      Partners' Distributive Share Items                                                                          Total amount
                           1   Ordinary business income (loss) (page 1, line 22) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                  1       -287,924.
                           2   Net rental real estate income (loss) (attach Form 8825) •••••••••••••••••••••••                               2
                           3a  Other gross rental income (loss) ~~~~~~~~~~~~~~~~~~~                              3a
                             b Expenses from other rental activities (attach statement) ~~~~~~~                  3b
                             c Other net rental income (loss). Subtract line 3b from line 3a •••••••••••••••••••••                          3c
                               Guaranteed
                           4   payments:           a Services 4a                                      b Capital  4b
     Income (Loss)




                               c Total. Add lines 4a and 4b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            4c
                           5 Interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     5
                           6 Dividends and dividend equivalents: a Ordinary dividends ••••••••••••••••••••                                  6a
                               b Qualified dividends 6b                                   c Dividend equivalents 6c
                           7 Royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        7
                           8 Net short-term capital gain (loss) (attach Schedule D (Form 1065)) ~~~~~~~~~~~~~~~~~~                           8
                           9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065)) ••••••••••••••••••                         9a
                             b Collectibles (28%) gain (loss) ~~~~~~~~~~~~~~~~~~~~                               9b
                             c Unrecaptured       section  1250   gain (attach statement)  ~~~~~~~~~             9c
                          10   Net   section   1231   gain (loss) (attach  Form 4797)  ~~~~~~~~~~~~~~~~~~~~~~~~~~~                          10
                          11 Other income (loss) (see instructions) Type |                                                                  11
                          12 Section 179 deduction (attach Form 4562) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         12
     Deductions




                          13 a Contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  13a
                             b Investment interest expense ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            13b
                             c Section 59(e)(2) expenditures: (1) Type |                                                     (2) Amount | 13c(2)
                             d Other deductions (see instructions) Type |                                                                  13d
                                                                                                                                                     -201,547.
 Employ-




                          14 a Net earnings (loss) from self-employment ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     14a
 ment




                             b Gross farming or fishing income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         14b
 Self-




                             c Gross nonfarm income •••••••••••••••••••••••••••••••••••••••                                                14c     16,334,408.
                          15 a Low-income housing credit (section 42(j)(5)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  15a
                             b Low-income housing credit (other) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        15b
     Credits




                             c Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable) ~~~~~~~        15c
                             d Other rental real estate credits (see instructions) Type |                                                  15d
                             e Other rental credits (see instructions)                 Type |                                              15e
                             f Other credits (see instructions)                        Type |             SEE STATEMENT 8                  15f         188,234.
                          16 a Name of country or U.S. possession |                                                                  ~~
                             b Gross income from all sources ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           16b
                             c Gross income sourced at partner level ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       16c
                               Foreign gross income sourced at partnership level
   Foreign Transactions




                             d Reserved for future use |                                   e Foreign branch category ~~~~~~~~~ |           16e
                               Passive
                             f category |                                   g General category |                           h Other ~ |     16h
                               Deductions allocated and apportioned at partner level
                             i Interest expense |                                         j Other ~~~~~~~~~~~~~~~~~~~ |                    16j
                               Deductions allocated and apportioned at partnership level to foreign source income
                             k Reserved for future use |                                   l Foreign branch category ~~~~~~~~~ |           16l
                               Passive
                             m category |                                   n General category |                           o Other ~ |     16o
                             p Total foreign taxes (check one): |                   Paid           Accrued       ~~~~~~~~~~~~~~            16p
                             q Reduction in taxes available for credit (attach statement) ~~~~~~~~~~~~~~~~~~~~~~                           16q
                             r Other foreign tax information (attach statement) •••••••••••••••••••••••••••
                          17a Post-1986 depreciation adjustment ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          17a           -3,906.
Minimum Tax
(AMT) Items




                             b Adjusted gain or loss ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              17b
Alternative




                             c Depletion (other than oil and gas) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       17c
                             d Oil, gas, and geothermal properties - gross income ~~~~~~~~~~~~~~~~~~~~~~~~~                                17d
                             e Oil, gas, and geothermal properties - deductions ~~~~~~~~~~~~~~~~~~~~~~~~~~                                 17e
                             f Other AMT items (attach statement) •••••••••••••••••••••••••••••••••                                        17f
                          18 a Tax-exempt interest income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            18a
    Other Information




                             b Other tax-exempt income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              18b
                             c Nondeductible expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~              SEE STATEMENT 9                  18c         192,270.
                          19 a Distributions of cash and marketable securities ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 19a
                             b Distributions of other property~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         19b
                          20 a Investment income ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 20a
                             b Investment expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                20b
                             c Other items and amounts (attach statement) ••••••••••••••••••••••••••••                  STMT 10
 911041 12-30-19                                                                                   4                                                Form 1065 (2019)
                            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 17 of 38
Form 1065 (2019) PEPI COMPANIES, LLC                                                                                                                     XX-XXXXXXX            Page 5
Analysis of Net Income (Loss)
1   Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of Schedule K, lines 12 through 13d, and 16p •••••   1                 -287,924.
2     Analysis by                                           (ii) Individual             (iii) Individual                                      (v) Exempt                 (vi)
                                (i) Corporate                   (active)                    (passive)             (iv) Partnership           Organization           Nominee/Other
      partner type:
    a General partners
    b Limited partners                                      -201,547.                                                                                                   -86,377.

    Schedule L             Balance Sheets per Books
                                                                                    Beginning of tax year                                             End of tax year
                          Assets
                                                                              (a)                           (b)                             (c)                          (d)
 1 Cash ~~~~~~~~~~~~~~~~                                                                                    20,986.                                                      48,860.
 2a Trade notes and accounts receivable~                                 888,142.                                                    1,085,584.
  b Less allowance for bad debts ~~~~                                                                      888,142.                                                1,085,584.
 3 Inventories ~~~~~~~~~~~~~                                                                               266,478.                                                  292,880.
 4 U.S. government obligations ~~~~~
 5 Tax-exempt securities ~~~~~~~~
 6 Other current assets (attach statement)~                  STATEMENT 11                                      1,950.                                                      3,636.
 7a Loans to partners (or persons related to partners) ~                                                       1,000.                                                      1,000.
  b Mortgage and real estate loans ~~~
 8 Other investments (attach statement)~
 9a Buildings and other depreciable assets                          6,062,505.                                                       6,840,380.
  b Less accumulated depreciation ~~~                               2,010,850.                        4,051,655.                     2,842,251.                    3,998,129.
10a Depletable assets ~~~~~~~~~~
  b Less accumulated depletion ~~~~~
11 Land (net of any amortization) ~~~~
12a Intangible assets (amortizable only)~~
  b Less accumulated amortization ~~~
13 Other assets (attach statement) ~~~                       STATEMENT 12                               584,414.                                                     497,350.
14 Total assets ~~~~~~~~~~~~~                                                                         5,814,625.                                                   5,927,439.
             Liabilities and Capital
15 Accounts payable ~~~~~~~~~~                                                                             147,700.                                                     113,631.
16 Mortgages, notes, bonds payable in less than 1 year
17 Other current liabilities (attach statement) ~            STATEMENT 13                                  401,440.                                                     506,346.
18 All nonrecourse loans ~~~~~~~~
19a Loans from partners (or persons related to partners)                                              6,038,166.                                                   5,605,513.
  b Mortgages, notes, bonds payable in 1 year or more
20 Other liabilities (attach statement) ~~
21 Partners' capital accounts ~~~~~~                       -772,681.                                                                                                -298,051.
22 Total liabilities and capital ••••••                  5,814,625.                                                                                                5,927,439.
    Schedule M-1 Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                               Note: The partnership may be required to file Schedule M-3. See instructions.
 1     Net income (loss) per books ~~~~~~~                                      474,630.            6 Income recorded on books this year not included
 2     Income included on Schedule K, lines 1, 2, 3c,                                                  on Schedule K, lines 1 through 11 (itemize):
       5, 6a, 7, 8, 9a, 10, and 11, not recorded on books                                            a Tax-exempt interest $
       this year (itemize):
 3 Guaranteed payments (other than health                                                           7 Deductions included on Schedule K, lines 1
   insurance) ~~~~~~~~~~~~~~~~                                                                         through 13d, and 16p, not charged against
 4 Expenses recorded on books this year not included on                                                book income this year (itemize):
      Schedule K, lines 1 through 13d, and 16p (itemize):                                            a Depreciation $                  137,896.
      STMT 15                                 190,344.                                                     STMT 16                        816,928.                      954,824.
  a Depreciation $                                                                                  8 Add lines 6 and 7 ~~~~~~~~~~~~                                    954,824.
  b Travel and entertainment $ 1,926.      192,270.                                                 9 Income (loss) (Analysis of Net Income (Loss),
 5 Add lines 1 through 4 •••••••••••       666,900.                                                   line 1). Subtract line 8 from line 5 ••••••                       -287,924.
  Schedule M-2 Analysis of Partners' Capital Accounts
 1 Balance at beginning of year ~~~~~~~   -772,681.                                                 6 Distributions: a Cash ~~~~~~~~~
 2 Capital contributed: a Cash ~~~~~~~                                                                                b Property ~~~~~~~~
                           b Property ~~~~~~                                                        7 Other decreases (itemize):
 3 Net income (loss) per books ~~~~~~~                                          474,630.
 4 Other increases (itemize):                                                                       8 Add lines 6 and 7 ~~~~~~~~~~~~
 5 Add lines 1 through 4 •••••••••••                                          -298,051.             9 Balance at end of year. Subtract line 8 from line 5 ••         -298,051.
911042 12-30-19                                                                                        5                                                            Form 1065 (2019)
                             Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 18 of 38

Form       1125-A                                            Cost of Goods Sold
(Rev. November 2018)                           | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                              OMB No. 1545-0123
Department of the Treasury                    | Go to www.irs.gov/Form1125A for the latest information.
Internal Revenue Service
Name                                                                                                                       Employer Identification number

       PEPI COMPANIES, LLC                                                                                                    XX-XXXXXXX
1    Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        1             266,478.
2    Purchases ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     2           5,613,098.
3    Cost of labor ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  3
4    Additional section 263A costs (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               4
5    Other costs (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         5
6   Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           6              5,879,576.
7   Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            7                292,880.
8   Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
    appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           8              5,586,696.
9 a Check all methods used for valuing closing inventory:
    (i)    X Cost
    (ii)       Lower of cost or market
    (iii)      Other (Specify method used and attach explanation) |


    b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                            |
    c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
    d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
    e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~ X Yes               No
    f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~          Yes        X      No
      If "Yes," attach explanation.


For Paperwork Reduction Act Notice, see separate instructions.                                                             Form 1125-A (Rev. 11-2018)




924441
04-01-19       LHA
                                                                               6
                             Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 19 of 38

SCHEDULE B-1                                 Information on Partners Owning 50% or
(Form 1065)                                         More of the Partnership
(Rev. August 2019)                                                                                                                              OMB No. 1545-0123
Department of the Treasury
                                                                      J Attach to Form 1065.
Internal Revenue Service                              J Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                                       Employer identification number



   PEPI COMPANIES, LLC                                                                       XX-XXXXXXX
  Part I Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2a (Question 3a for
         2009 through 2017))
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust,
tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of the
partnership (see instructions).
                      (i) Name of Entity                         (ii) Employer                (iii)                   (iv)                  (v) Maximum
                                                                Identification          Type of Entity      Country of Organization Percentage Owned
                                                               Number (if any)                                                           in Profit, Loss, or
                                                                                                                                                Capital




  Part II       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2b
                (Question 3b for 2009 through 2017))
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the profit, loss, or
capital of the partnership (see instructions).


                   (i) Name of Individual or Estate                    (ii) Identifying       (iii) Country of Citizenship (see instructions)       (iv) Maximum
                                                                      Number (if any)                                                            Percentage Owned
                                                                                                                                                   in Profit, Loss,
                                                                                                                                                       or Capital

ALBERT A PEPI                                                                  -              UNITED STATES                                               100.00

GEORGE A PEPI                                                                                 UNITED STATES                                               100.00

JAMES B PEPI                                                                                  UNITED STATES                                               100.00

WALLACE B PEPI                                                                                UNITED STATES                                               100.00




LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                            Schedule B-1 (Form 1065) (Rev. 8-2019)




924551 11-13-19
                                                                                          7
                              Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 20 of 38

           4562                                                    Depreciation and Amortization
                                                                                                                                                                                     OMB No. 1545-0172

Form


Department of the Treasury
                                                                       (Including Information on Listed Property)
                                                                        | Attach to your tax return.
                                                                                                                                                 OTHER                        1
                                                                                                                                                                                       2019
                                                                                                                                                                                       Attachment
Internal Revenue Service (99)                      | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                           Sequence No. 179
Name(s) shown on return                                                                                        Business or activity to which this form relates                      Identifying number



PEPI COMPANIES, LLC                                                                                          PEPI COMPANIES, LLC                                                  XX-XXXXXXX
 Part I Election To Expense Certain Property Under Section 179                        Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        1
 2       Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                  2
 3       Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                   3
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                           4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions ••••••••••             5
 6                                       (a) Description of property                                  (b) Cost (business use only)              (c) Elected cost




 7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                           7
 8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                 8
 9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             9
10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                          10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                           11


                                                                                                                          9
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11 •••••••••••••                                                                  12
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12 ••••            13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property.)
14 Special depreciation allowance for qualified property (other than listed property) placed in service during
   the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                      14                 777,876.
15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    15
16 Other depreciation (including ACRS) •••••••••••••••••••••••••••••••••••••                                                                                           16
 Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                        Section A
17 MACRS deductions for assets placed in service in tax years beginning before 2019 ~~~~~~~~~~~~~~                                         17                                             191,353.
18 If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here ••• J
                              Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                   (b) Month and        (c) Basis for depreciation
                  (a) Classification of property                    year placed        (business/investment use           (d) Recovery       (e) Convention      (f) Method       (g) Depreciation deduction
                                                                      in service         only - see instructions)             period


19a           3-year property
  b           5-year property
  c           7-year property
  d           10-year property
  e           15-year property
  f           20-year property
  g           25-year property                                                                                        S/L   25 yrs.
                                                          /                                                MM         S/L  27.5 yrs.
     h        Residential rental property
                                                          /                                                MM         S/L  27.5 yrs.
                                                          /                                 39 yrs.        MM         S/L
     i        Nonresidential real property
                                                          /                                                MM         S/L
                            Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a           Class life                                                                                                                                           S/L
  b           12-year                                                                                                       12 yrs.                                S/L
  c           30-year                                                      /                                                30 yrs.               MM               S/L
  d           40-year                                                      /                                                40 yrs.               MM               S/L
 Part        IV Summary (See instructions.)
21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
    Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr. •••••••                                                       22                 969,229.
23 For assets shown above and placed in service during the current year, enter the
    portion of the basis attributable to section 263A costs ••••••••••••••••                   23
                                                                                8
916251 12-12-19 LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                      Form 4562 (2019)
                      Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 21 of 38

Form 4562 (2019)                  PEPI COMPANIES, LLC                                                                XX-XXXXXXX                                            Page 2
 Part V     Listed Property  (Include automobiles, certain  other vehicles, certain aircraft, and property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
               Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?            Yes              No 24b If "Yes," is the evidence written?                    Yes        No
              (a)                 (b)             (c)                (d)                     (e)             (f)          (g)             (h)                            (i)
      Type of property            Date          Business/                          Basis for depreciation
                                                                                                          Recovery     Method/       Depreciation                    Elected
                               placed  in      investment          Cost or
     (list vehicles first)                                      other basis
                                                                                   (business/investment
                                                                                                           period    Convention       deduction                    section 179
                                service      use percentage                              use only)                                                                    cost
25 Special depreciation allowance for qualified listed property placed in service during the tax year and
   used more than 50% in a qualified business use•••••••••••••••••••••••••••••                                                 25



                                     !   !
26 Property used more than 50% in a qualified business use:



                                     !   !
                                                      %



                                     !   !
                                                      %
                                                      %



                                     !   !
27 Property used 50% or less in a qualified business use:



                                     !   !
                                                     %                                         S/L -



                                     !   !
                                                     %                                         S/L -
                                                     %                                         S/L -
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~    28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1 •••••••••••••••••••••••••••                                                       29
                                                    Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                     (a)             (b)              (c)              (d)                        (e)                 (f)
30 Total business/investment miles driven during the               Vehicle         Vehicle          Vehicle          Vehicle                    Vehicle             Vehicle
   year ( don't include commuting miles) ~~~~~~~
31 Total commuting miles driven during the year ~
32 Total other personal (noncommuting) miles
   driven~~~~~~~~~~~~~~~~~~~~~
33 Total miles driven during the year.
   Add lines 30 through 32~~~~~~~~~~~~
34 Was the vehicle available for personal use         Yes      No    Yes      No      Yes      No     Yes     No    Yes     No                                    Yes        No
   during off-duty hours? ~~~~~~~~~~~~
35 Was the vehicle used primarily by a more
   than 5% owner or related person? ~~~~~~
36 Is another vehicle available for personal
   use? •••••••••••••••••••••
                             Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your    Yes                                               No
   employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
40 Do you provide more than five vehicles to your employees, obtain information from your employees about
   the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                       (a)                              (b)                (c)                     (d)              (e)  (f)
                  Description of costs                Date amortization       Amortizable                 Code               Amortization                  Amortization
                                                           begins              amount                    section         period or percentage              for this year




                                                           ! !
42 Amortization of costs that begins during your 2019 tax year:



                                                           ! !
43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                43
44 Total. Add amounts in column (f). See the instructions for where to report •••••••••••••••••••                                       44
916252 12-12-19                                                                                                                                                Form 4562 (2019)
                                                                                        9
                             Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 22 of 38

Form    5884                                           Work Opportunity Credit
                                                                                                                                    OMB No. 1545-0219


(Rev. December 2016)
Department of the Treasury                                   | Attach to your tax return.                                         Attachment
Internal Revenue Service         | Information about Form 5884 and its separate instructions is at www.irs.gov/form5884 .         Sequence No. 77
Name(s) shown on return                                                                                           Identifying number

PEPI COMPANIES, LLC                                                                                                  XX-XXXXXXX

  1     Enter on the applicable line below the total qualified first- or second-year wages paid or incurred during the
        tax year, and multiply by the percentage shown, for services of employees who are certified as members of a
        targeted group.


      a Qualified first-year wages of employees who worked for you at least
        120 hours but fewer than 400 hours ~~~~~~~~~~~~~~~ $                                 37,850.x 25% (0.25)          1a                 9,463.

      b Qualified first-year wages of employees who worked for you at least
        400 hours ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ $                                           176,281.x 40% (0.40)           1b               70,512.

      c Qualified second-year wages of employees certified as long-term
        family assistance recipients ~~~~~~~~~~~~~~~~~~~~ $                                                x 50% (0.50)   1c


  2     Add lines 1a, 1b, and 1c. See instructions for the adjustment you must make to salaries and wages ~~~~~           2                79,975.

  3     Work opportunity credit from partnerships, S corporations, cooperatives, estates, and
        trusts (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             3

  4     Add lines 2 and 3. Cooperatives, estates, and trusts, go to line 5. Partnerships and S corporations,
        stop here and report this amount on Schedule K. All others, stop here and report this amount on
        Form 3800, Part III, line 4b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            4                79,975.

  5     Amount allocated to patrons of the cooperative or beneficiaries of the estate or trust (see
        instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    5

  6  Cooperatives, estates, and trusts, subtract line 5 from line 4. Report this amount on Form 3800,
     Part III, line 4b •••••••••••••••••••••••••••••••••••••••••••••••                                                    6
For Paperwork Reduction Act Notice, see separate instructions.                                                                 Form 5884 (Rev. 12-2016)




919451 04-01-19     LHA
                                                                                  10
                             Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 23 of 38

          8846                          Credit for Employer Social Security and Medicare Taxes                                     OMB No. 1545-0123
Form                                                 Paid on Certain Employee Tips
                                                                 | Attach to your tax return.                                        2019
Department of the Treasury                                                                                                          Attachment
Internal Revenue Service                          | Go to www.irs.gov/Form8846 for the latest information.                          Sequence No.   98
Name(s) shown on return                                                                                                      Identifying number

PEPI COMPANIES, LLC                                                                                                              XX-XXXXXXX
Note: Claim this credit only for employer social security and Medicare taxes paid by a food or beverage establishment where tipping is customary for
providing food or beverages. See the instructions for line 1.


  1    Tips received by employees for services on which you paid or incurred employer social security and Medicare taxes
       during the tax year (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         1        1,415,146.

  2 Tips not subject to the credit provisions (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               2
  3 Creditable tips. Subtract line 2 from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        3        1,415,146.

                                                                                                                9
  4 Multiply line 3 by 7.65% (0.0765). If you had any tipped employees whose wages (including tips) exceeded
    $132,900, see instructions and check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                4            108,259.
 5 Credit for employer social security and Medicare taxes paid on certain employee tips from partnerships
    and S corporations ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        5
 6 Add lines 4 and 5. Partnerships and S corporations, report this amount on Schedule K. All others, report this amount on
    Form 3800, Part III, line 4f •••••••••••••••••••••••••••••••••••••••••••                                                 6            108,259.
LHA For Paperwork Reduction Act Notice, see instructions.                                                                                 Form 8846 (2019)




920421 12-06-19


                                                                                   11
                             Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 24 of 38

Form   8990                              Limitation on Business Interest Expense
                                                   Under Section 163(j)                                                            OMB No. 1545-0123
(Rev. May 2020)
Department of the Treasury
                                                                | Attach to your tax return.
Internal Revenue Service         | Go to www.irs.gov/Form8990 for instructions and the latest information.
Taxpayer name(s) shown on tax return                                                                                Identification number
       PEPI COMPANIES, LLC                                                                                           XX-XXXXXXX
If Form 8990 relates to an information return for a foreign entity (for example, Form 5471), enter:
Name of foreign entity |
Employer identification number, if any |
Reference ID number |
 Part I        Computation of Allowable Business Interest Expense
 Part I is completed by all taxpayers subject to section 163(j). Schedule A and Schedule B need to be completed before Part I when the
 taxpayer is a partner or shareholder of a pass-through entity subject to section 163(j).

Section I - Business Interest Expense
   1      Current year business interest expense (not including floor plan
          financing interest expense), before the section 163(j) limitation ~~~~~~~ 1 26,261.
   2      Disallowed business interest expense carryforwards from prior
          years. (Does not apply to a partnership) ~~~~~~~~~~~~~~~~~~               2
   3      Partner's excess business interest expense treated as paid or
          accrued in current year (Schedule A, line 44, column (h)) ~~~~~~~~~~      3
   4      Floor plan financing interest expense. See instructions ~~~~~~~~~~        4
   5      Total business interest expense. Add lines 1 through 4 ••••••••••••••••••••••• |                               5               26,261.

Section II - Adjusted Taxable Income

                                                                   Taxable Income
   6      Taxable income. See instructions ••••••••••••••••••••••••••••••••••••                                          6          -287,924.

                                  Additions (adjustments to be made if amounts are taken into account on line 6)
   7      Any item of loss or deduction that is not properly allocable to a
          trade or business of the taxpayer. See instructions ~~~~~~~~~~~~              7
   8      Any business interest expense not from a pass-through entity. See
          instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  8   26,261.
  9       Amount of any net operating loss deduction under section 172 ~~~~~~           9
 10       Amount of any qualified business income deduction allowed under
          section 199A ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  10
 11       Deduction allowable for depreciation, amortization, or depletion attributable
          to a trade or business. See instructions ~~~~~~~~~~~~~~~~~~                   11 969,229.
 12       Amount of any loss or deduction items from a pass-through entity.
          See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                12
 13       Other additions. See instructions ~~~~~~~~~~~~~~~~~~~~~                       13
 14       Total current year partner's excess taxable income (Schedule A, line
          44, column (f)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                14
 15       Total current year S corporation shareholder's excess taxable
          income (Schedule B, line 46, column (c)) ~~~~~~~~~~~~~~~~~                    15
 16       Total. Add lines 7 through 15 ••••••••••••••••••••••••••••••••••••• |                     16                                995,490.

                                  Reductions (adjustments to be made if amounts are taken into account on line 6)
 17     Any item of income or gain that is not properly allocable to a trade
        or business of the taxpayer. See instructions ~~~~~~~~~~~~~~~                    17 (                        )
 18     Any business interest income not from a pass-through entity. See instructions 18 (                           )
 19     Amount of any income or gain items from a pass-through entity.
        See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   19 (                        )
 20     Other reductions. See instructions ~~~~~~~~~~~~~~~~~~~~                          20 (                        )
 21     Total. Combine lines 17 through 20 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                          21 (                          )
 22     Adjusted taxable income. Combine lines 6, 16, and 21. (If zero or less, enter -0-.) ••••••••••• |                22           707,566.
LHA    For Paperwork Reduction Act Notice, see the instructions.                                                            Form   8990 (Rev. 5-2020)

923211 06-29-20
                                                                                  12
                     Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 25 of 38

Form 8990 (Rev. 5-2020)                                                                                                                              Page 2

Section III - Business Interest Income
 23     Current year business interest income. See instructions ~~~~~~~~~~        23
 24     Excess business interest income from pass-through entities (total of
        Schedule A, line 44, column (g), and Schedule B, line 46, column (d))~~~~ 24
 25     Total. Add lines 23 and 24 •••••••••••••••••••••••••••••••••••••• |                                                  25

Section IV - Section 163(j) Limitation Calculations

                                                     Limitation on Business Interest Expense
 26     Multiply adjusted taxable income (line 22) by the applicable percentage. See
        instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                26 212,270.
 27     Business interest income (line 25) ~~~~~~~~~~~~~~~~~~~~~                     27
 28     Floor plan financing interest expense (line 4)~~~~~~~~~~~~~~~~               28
 29     Total. Add lines 26, 27, and 28 •••••••••••••••••••••••••••••••••••• |                   29                                        212,270.

                                                       Allowable Business Interest Expense
 30     Total current year business interest expense deduction. See instructions ••••••••••••••••                            30                 26,261.

                                                                      Carryforward
 31     Disallowed business interest expense. Subtract line 29 from line 5. (If zero or less, enter -0-.) •••••••            31
 Part II     Partnership Pass-Through Items
 Part II is only completed by a partnership that is subject to section 163(j). The partnership items below are allocated to the partners
 and are not carried forward by the partnership. See the instructions for more information.

                                                         Excess Business Interest Expense
 32     Excess business interest expense. Enter amount from line 31 ••••••••••••••••••••••                                   32

                               Excess Taxable Income (If you entered an amount on line 32, skip lines 33 through 37.)
 33     Subtract the sum of lines 4 and 25 from line 5. (If zero or less, enter -0-.) ~~~~~~~~~~~~~~~~~~                     33             26,261.
 34     Subtract line 33 from line 26. (If zero or less, enter -0-.) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                             34            186,009.
 35     Divide line 34 by line 26. Enter the result as a decimal. (If line 26 is zero, enter -0-.) ~~~~~~~~~~~~~             35               .8763
 36     Excess taxable income. Multiply line 35 by line 22 ••••••••••••••••••••••••••••                                      36            620,029.

                                                         Excess Business Interest Income
 37     Excess business interest income. Subtract the sum of lines 1, 2, and 3 from line 25. (If zero or
        less, enter -0-.) ••••••••••••••••••••••••••••••••••••••••••••••                                                     37
 Part III S Corporation Pass-Through Items
 Part III is only completed by S corporations that are subject to section 163(j). The S corporation items below are allocated to the shareholders.
 See the instructions for more information.

                                                               Excess Taxable Income
 38     Subtract the sum of lines 4 and 25 from line 5. (If zero or less, enter -0-.) ~~~~~~~~~~~~~~~~~~                     38
 39     Subtract line 38 from line 26. (If zero or less, enter -0-.) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                             39
 40     Divide line 39 by line 26. Enter the result as a decimal. (If line 26 is zero, enter -0-.) ~~~~~~~~~~~~~             40
 41     Excess taxable income. Multiply line 40 by line 22 ••••••••••••••••••••••••••••                                      41

                                                         Excess Business Interest Income
 42     Excess business interest income. Subtract the sum of lines 1, 2, and 3 from line 25. (If zero or
        less, enter -0-.) ••••••••••••••••••••••••••••••••••••••••••••••                                                     42
                                                                                                                                  Form   8990   (Rev. 5-2020)




923212 06-29-20
                                                                                  13
   Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 26 of 38



Section 1.263(a)-1(f) De Minimis Safe Harbor Election




Pepi Companies, LLC
1210 W. Clay Street, Suite 17
Houston, TX 77019-4190


Employer Identification Number:       XX-XXXXXXX


For the Year Ending December 31, 2019


Pepi Companies, LLC is making the de minimis safe harbor election
under Reg. Sec. 1.263(a)-1(f).
            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 27 of 38
  PEPI COMPANIES, LLC                                               XX-XXXXXXX
  }}}}}}}}}}}}}}}}}}}                                               }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                  FOOTNOTES                      STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

STATEMENT REGARDING SECTION 263A

   PERSUANT TO INTERNAL REVENUE NOTICE 88-86, TAXPAYER IS
   TECHNICALLY CONSIDERED TO BE A PRODUCER, THEREBY SUBJECT TO
   THE UNIFORM CAPITALIZATION RULES OF SECTION 263A. HOWEVER,
   ANY 263A ADJUSTMENT WOULD BE MINIMAL, THEREFORE, UNIFORM
   CAPITALIZATION HAS NOT BEEN ADOPTED AND NO 263A ADJUSTMENT
   HAS BEEN MADE IN THIS RETURN.

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1065                        TAX EXPENSE                     STATEMENT   6
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
ILLINOIS TAXES - BASED ON INCOME                                                3,272.
LESS FORM 8846 CREDIT                                                        -108,259.
LICENSE AND PERMITS                                                            29,479.
PAYROLL TAXES                                                                 933,215.
PROPERTY TAXES                                                                 65,935.
USE TAX                                                                            321.
                                                                        }}}}}}}}}}}}}}
TOTAL TO FORM 1065, LINE 14                                                   923,963.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1065                      OTHER DEDUCTIONS                  STATEMENT   7
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
481A ADJUSTMENT                                                               816,928.
ADVERTISING                                                                 1,337,853.
AUTO EXPENSE                                                                  208,361.
BANK SERVICES CHARGES                                                           5,955.
CATERING                                                                      195,798.
CONTRACT LABOR                                                                 66,257.
CREDIT CARD FEES                                                              807,606.
DRIVER EXPENSE                                                                201,079.
DUES AND SUBSCRIPTIONS                                                             234.
EMPLOYEE INCENTIVES                                                            21,330.
EQUIPMENT LEASING                                                               1,417.
G & A CHARGES                                                               3,912,483.
INSURANCE                                                                     510,197.
JANITORIAL                                                                    247,021.
MANAGEMENT FEES                                                             3,181,333.
MEALS                                                                           1,927.
MISCELLANEOUS                                                                   1,565.
OFFICE SUPPLIES                                                                93,136.
PAPER                                                                       2,620,411.




                                              15                 STATEMENT(S) 5, 6, 7
            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 28 of 38
  PEPI COMPANIES, LLC                                                       XX-XXXXXXX
  }}}}}}}}}}}}}}}}}}}                                                       }}}}}}}}}}
PARKING                                                                        58,080.
POSTAGE & FEDEX                                                                 8,966.
PROFESSIONAL FEES                                                              71,641.
RESEARCH AND DEVELOPMENT                                                           25.
ROYALTY FEE                                                                 1,735,273.
SMALL WARES                                                                   111,579.
TELEPHONE                                                                     176,975.
TRAINING                                                                       12,093.
TRAVEL                                                                         61,209.
UNIFORMS                                                                       35,167.
UTILITIES                                                                     385,866.
                                                                        }}}}}}}}}}}}}}
TOTAL TO FORM 1065, LINE 20                                                16,887,765.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                        OTHER CREDITS                  STATEMENT   8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
WORK OPPORTUNITY CREDIT                                                        79,975.
CREDIT FOR SOC. SEC. AND MEDICARE TAXES PAID                                  108,259.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K, LINE 15F                                                 188,234.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                  NONDEDUCTIBLE EXPENSE                STATEMENT   9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
EXCLUDED MEALS AND ENTERTAINMENT EXPENSES                                       1,926.
PENALTIES                                                                       2,110.
TAX DEDUCTION ADJUSTMENT FOR FORM 8846                                        108,259.
WAGE DEDUCTION ADJUSTMENT FOR EMPLOYMENT CREDIT                                79,975.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE K, LINE 18C                                                 192,270.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE K                       OTHER ITEMS                     STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
EXCESS TAXABLE INCOME                                                         620,029.
SECTION 199A - ORDINARY INCOME (LOSS)                                        -287,924.
SECTION 199A W-2 WAGES                                                      2,982,473.
SECTION 199A UNADJUSTED BASIS OF ASSETS                                     6,820,970.




                                              16            STATEMENT(S) 7, 8, 9, 10
            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 29 of 38
  PEPI COMPANIES, LLC                                               XX-XXXXXXX
  }}}}}}}}}}}}}}}}}}}                                               }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                  OTHER CURRENT ASSETS                 STATEMENT 11
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                       BEGINNING OF    END OF TAX
DESCRIPTION                                              TAX YEAR         YEAR
}}}}}}}}}}}                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
PREPAID EXPENSES                                                  0.         1,686.
STORE CHANGE FUND                                             1,950.         1,950.
                                                      }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 6                                   1,950.         3,636.
                                                      ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                      OTHER ASSETS                     STATEMENT 12
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                       BEGINNING OF    END OF TAX
DESCRIPTION                                              TAX YEAR         YEAR
}}}}}}}}}}}                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
CONSTRUCTION IN PROGRESS                                    512,356.             0.
DEPOSITS                                                     72,058.       497,350.
                                                      }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 13                                584,414.       497,350.
                                                      ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                OTHER CURRENT LIABILITIES              STATEMENT 13
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                       BEGINNING OF    END OF TAX
DESCRIPTION                                              TAX YEAR         YEAR
}}}}}}}}}}}                                           }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ACCRUED EXPENSES                                                  33.            0.
CURRENT PORT LEASE LIABILITY                                       0.       13,017.
DEFERRED RENT PAYABLE                                       187,545.       249,300.
PROPERTY TAX PAYABLE                                         48,596.        61,435.
SALES TAX PAYABLE                                           165,266.       182,594.
                                                      }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 17                                401,440.       506,346.
                                                      ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                              17             STATEMENT(S) 11, 12, 13
              Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 30 of 38
  PEPI COMPANIES, LLC                                               XX-XXXXXXX
  }}}}}}}}}}}}}}}}}}}                                               }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1065             PARTNERS' CAPITAL ACCOUNT SUMMARY          STATEMENT 14
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

PARTNER      BEGINNING       CAPITAL       SCHEDULE M-2        WITH-          ENDING
NUMBER        CAPITAL      CONTRIBUTED     LNS 3, 4 & 7       DRAWALS         CAPITAL
}}}}}}}     }}}}}}}}}}}}   }}}}}}}}}}}}    }}}}}}}}}}}}     }}}}}}}}}}}}    }}}}}}}}}}}}

        1      -540,879.                        332,241.                         -208,638.

        2       -77,266.                         47,463.                          -29,803.

        3       -77,271.                         47,462.                          -29,809.

        4       -77,265.                         47,464.                          -29,801.

            }}}}}}}}}}}}   }}}}}}}}}}}}    }}}}}}}}}}}}     }}}}}}}}}}}}    }}}}}}}}}}}}
TOTAL          -772,681.                       474,630.                        -298,051.
            ~~~~~~~~~~~~   ~~~~~~~~~~~~    ~~~~~~~~~~~~     ~~~~~~~~~~~~    ~~~~~~~~~~~~




                                                18                       STATEMENT(S) 14
            Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 31 of 38
  PEPI COMPANIES, LLC                                               XX-XXXXXXX
  }}}}}}}}}}}}}}}}}}}                                               }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1 EXPENSES RECORDED ON BOOKS NOT DEDUCTED IN RETURN STATEMENT 15
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
ADJUSTMENT FOR FORM 8846 CREDIT                                               108,259.
PENALTIES                                                                       2,110.
ADJUSTMENT FOR EMPLOYMENT CREDITS                                              79,975.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 4                                                 190,344.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1    DEDUCTIONS ON RETURN NOT CHARGED AGAINST BOOKS   STATEMENT 16
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
481A ADJUSTMENT                                                               816,928.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 7                                                 816,928.
                                                                        ~~~~~~~~~~~~~~




                                              19                  STATEMENT(S) 15, 16
                      Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 32 of 38

 Fill in this information to identify the case and this filing:


              Pepi Companies
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                       Corporate Resolution and Corporate Ownership Statement
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     9/24/2020
        Executed on ______________                              /s/ Albert A. Pepi Jr.
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Albert A. Pepi Jr.
                                                                ________________________________________________________________________
                                                                Printed name

                                                                President
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                         Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 33 of 38

                                                               United States Bankruptcy Court
                                                                      Southern District of Texas
 In re      Pepi Companies, LLC                                                                                       Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Albert A. Pepi Jr.                                                                   70%
 3668 Del Monte
 Houston, TX 77019

 George Albert Pepi 2012 Trust                                                        10%
 903 Birdsall
 Houston, TX 77007

 James Bennett Pepi 2010 Trust                                                        10%
 3668 Del Monte
 Houston, TX 77019

 Wallace Bratton Pepi 2012 Trust                                                      10%
 3668 Del Monte
 Houston, TX 77019


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date        9/24/2020                                                       Signature /s/ Albert A. Pepi Jr.
                                                                                            Albert A. Pepi Jr.

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                         Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 34 of 38




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Pepi Companies, LLC                                                                   Case No.
                                                                                Debtor(s)         Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Pepi Companies, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Albert Pepi Jr.
 3668 Del Monte
 Houston, TX 77019
 George Albert Pepi 2012 Trust
 903 Birdsall
 Houston, TX 77007
 James Bennett Pepi 2010 Trust
 3668 Del Monte
 Houston, TX 77019
 Wallace Bratton Pepi 2012 Trust
 3668 Del Monte
 Houston, TX 77019




 None [Check if applicable]




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
                    Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 35 of 38


Fill in this information to identify the case:

Debtor name                 Pepi Companies, et al (Consolidated)

United States Bankruptcy Court for the:                                  SOUTHERN DISTRICT OF TEXAS                                                                    Check if this is an
Case number (if known):                                                                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
Insiders
                                                                                                                                                                                       12/15


A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest
unsecured claims.

Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured, fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed
                                                                                                calculate unsecured claim.
                                                  services, and                                                                   Deduction for value of
                                                                                                Total claim, if partially
                                                  government                                                                      collateral or setoff           Unsecured claim
                                                                                                secured
                                                      t   t )


Zions Bancorporation,
NA dba Amegy Bank
Northwest Crossing-                               SBA Paycheck
Commercial PO Box                                 Protection
27459 1717 West Loop                              Loan (Alonti
South Houston,TX                                  Corporation
77227-0000                                        LLC)                                                                                                                       1,913,300.00


Zions Bancorporation,
NA dba Amegy Bank
Northwest Crossing-
Commercial PO Box
27459 1717 West Loop                              SBA Paycheck
South Houston,TX                                  Protection
77227-0000                                        Loan                                                                                                                       1,362,700.00




American Express
Three World Financial
Center 200 Vesey S
New York,NY 10285-                                Credit Card
0000                                              Debt                                                                                                                         846,013.58

Briarwood Baytown
Ltd. c/o Andrew M.
Caplan Weycer,
Kaplan, Palaski, &
Zuker, PC 11                                      Commercial
Greenway Plaza, Suite                             Lease
1400 Houston,TX                                   Termination
77046-0000                                        Settlement                                                                                                                   292,895.00


Zions Bancorporation,
NA dba Amegy Bank
Northwest Crossing-                               SBA Paycheck
Commercial PO Box                                 Protection
27459 1717 West Loop                              Loan (Pepi
South Houston,TX                                  Company of
77227-0000                                        California)                                                                                                                  278,800.00



                                                                                       Page 1 of 3
                    Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 36 of 38


Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured, fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed
                                                                                                calculate unsecured claim.
                                                  services, and                                                                   Deduction for value of
                                                                                                Total claim, if partially
                                                  government                                                                      collateral or setoff           Unsecured claim
                                                                                                secured
SYSCO DALLAS 800                                      t   t )
Trinity Drive
LEWISVILLE,TX 75056-                              Accounts
0000                                              Payable                                                                                                                        86,049.01

SYSCO- HOUSTON
1390 Enclave Parkway
HOUSTON,TX 77077-                                 Accounts
2099                                              Payable                                                                                                                        81,777.18

SYSCO CHICAGO 250
Wieboldt Dr Des                                   Accounts
Plaines,IL 60016-0000                             Payable                                                                                                                        39,271.44
GOWAN, INC. 5550
AIRLINE DR.
HOUSTON,TX 77076-                                 Accounts
4998                                              Payable                                                                                                                        20,500.00
SYSCO LOS ANGELES
INC 20701 EAST
CURRIER ROAD
WALNUT,CA 91789-                                  Accounts
0000                                              Payable                                                                                                                        20,276.45
BROTHERS 3173
Produce Row
HOUSTON,TX 77023-                                 Accounts
0000                                              Payable                                                                                                                        16,204.12
Mass Mutual
Insurance Company
1295 State Street
Springfield,MA 01111-                             Accrued
0000                                              Expenses                                                                                                                       12,101.80
GET FRESH
PRODUCE 1441
BREWSTER CREEK
BLVD BARTLETT,IL                                  Accounts
60103-0000                                        Payable                                                                                                                         7,385.12
SPRINT 6200 Sprint
Pkwy. Overland                                    Accounts
Park,KS 66251-0000                                Payable                                                                                                                         3,186.15

CH REALTY VI/R
HOUSTON WOOD
RIDGE LP MSC#700
27820 Interstate 45 N                             Accounts
Conroe,TX 77385-0000                              Payable                                                                                                                         3,138.83
WEINSTEIN SPIRA &
CO. THREE
GREENWAY PLAZA
STE. 1700
HOUSTON,TX 77046-                                 Accounts
0000                                              Payable                                                                                                                         2,325.00

BROTHERS
PRODUCE - AUSTIN
8024 Exchange Dr.
Building 9 #500                                   Accounts
AUSTIN,TX 78754-0000                              Payable                                                                                                                         1,754.41

AT&T 208 S. Akard St.                             Accounts
Dallas,TX 75202-0000                              Payable                                                                                                                         1,611.74
CENTERPOINT
ENERGY PROP.,INC.
PM REALTY GROUP,
LP 1111 LOUISIANA
ST STE 510
HOUSTON,TX 77002-                                 Accounts
0000                                              Payable                                                                                                                         1,576.69




                                                                                       Page 2 of 3
                    Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 37 of 38


Name of creditor and        Name, telephone       Nature of claim (for   Indicate if claim is   Amount of Claim
complete mailing address,   number and email      example, trade         contingent,
                                                                                                If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially
including zip code          address of creditor   debts, bank loans,     unliquidated, or
                                                                                                secured, fill in total claim amount and deduction for value of collateral or setoff to
                            contact               professional           disputed
                                                                                                calculate unsecured claim.
                                                  services, and                                                                   Deduction for value of
                                                                                                Total claim, if partially
                                                  government                                                                      collateral or setoff           Unsecured claim
                                                                                                secured
INMOMENT INC 10355                                    t   t )
SO. JORDAN
GATEWAY #600
SOUTH JORDAN,UT                                   Accounts
84095-0000                                        Payable                                                                                                                         1,279.20
DAWSON COMPANY
2104 Hardy St
HOUSTON,TX 77026-                                 Accounts
0000                                              Payable                                                                                                                         1,261.95
OFFICE DEPOT 6600
North Military Trail
Boca Raton,FL 33496-                              Accounts
0000                                              Payable                                                                                                                         1,020.99

ECOLAB PEST EL IM
DIV 26252 NETWORK
PLACE CHICAGO,IL                                  Accounts
60673-1262                                        Payable                                                                                                                         1,019.42
ISI COMMERCIAL
REFRIGERATION 2801
S VALLEY PARKWAY
SUITE 200
LEWISVILLE,TX 75067-                              Accounts
0000                                              Payable                                                                                                                            864.55
EMPIRE COOLER
SERVICE 940 W.
CHICAGO AVE.
CHICAGO,IL 60622-                                 Accounts
0000                                              Payable                                                                                                                            806.60

COMCAST 1701 JFK
Blvd. Philadelphia,PA                             Accounts
19103-0000                                        Payable                                                                                                                            642.09
REPUBLIC SERVICES
18500 N Allied Way
PHOENIX,AZ 85054-                                 Accounts
0000                                              Payable                                                                                                                            598.93
811 LOUISIANA 811
Louisiana St.
Houston,TX 77002-                                 Accounts
0000                                              Payable                                                                                                                            433.00
FOX VALLEY FIRE &
SAFETY 2730
PINNACLE DR.                                      Accounts
ELGIN,IL 60124-0000                               Payable                                                                                                                            368.59
City of Houston 2500
Tanglewilde St # 2
HOUSTON,TX 77063-                                 Accounts
0000                                              Payable                                                                                                                            366.24




                                                                                       Page 3 of 3
        Case 20-60056 Document 1 Filed in TXSB on 09/24/20 Page 38 of 38



                                   CERTIFIED RESOLUTION
        WHEREAS, Pepi Companies LLC (the “Company”) has experienced recent significant
financial and liquidity stresses, and, upon review and analysis of the present and expected future status,
conditions, and prospects of the assets, liabilities, affairs, and opportunities of the Company, the
ownership group (the “Owner”), has determined that the best interests of the Company and its
creditors, equity security holders, and other constituencies would be best served, and the values of its
assets and business operations would be best served and protected, by the filing of a voluntary petition
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) by the Company.
       NOW, THEREFORE, the Owner hereby adopts and approves the following resolutions
and takes the following actions:
        RESOLVED, the Company, through its duly elected or appointed Representatives, is
authorized to execute and verify any and all documents necessary to complete the filing of a voluntary
petition for relied under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”), for and on
behalf of the Company;
         FURTHER RESOLVED, that the Company is authorized, empowered and directed to
retain the law firm of Jones Murray & Beatty LLP, as counsel to represent the Company in the Chapter
11 Case, subject to any requisite Bankruptcy Court approval’
       FURTHER RESOLVED, that the company, through its duly elected or appointed
Representatives, is hereby authorized, empowered and directed, in the name and on behalf of the
Company, to execute and verify the necessary and proper pleadings and documents with respect to
the Chapter 11 Case;
        FURTHER RESOLVED, that in connection with the commencement of the Chapter 11
Case by the Company, the Company, through its duly elected or appointed Representatives, is
authorized, empowered and directed to execute and deliver any debtor-in-possession (“DIP”)
financing agreements, including, in connection therewith, any such notes, security agreements, and
other agreements or instruments as are appropriate, between the Company, as Borrower, and any
related DIP Lender, on the terms and conditions that are necessary, proper, or desirable to
consummate the transactions contemplated by such agreements or instruments on behalf of the
Company;
        FURTHER RESOLVED, that any and all past actions heretofore taken by the
Representatives or the Owner of the Company in the name and on behalf of the Company in
furtherance of any of all of the preceding resolutions are, and the same hereby are, ratified, confirmed,
and approved.
       The resolution is hereby APPROVED this September 24, 2020 by the
undersigned Owner:

                                                                    /s/ Albert A. Pepi, Jr.
                                                                 ___________________________
                                                                 Albert A. Pepi Jr.
